Citation Nr: 1042371	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee instability or subluxation.

2.  Entitlement to a rating in excess of 10 percent for 
impairment of the right knee (other than instability and 
subluxation), to include restoration of a 20 percent rating.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to August 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the case was subsequently 
transferred to the Reno, Nevada RO.  

In May 2010, the Veteran testified at a hearing at a VA facility 
in Las Vegas, Nevada, before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims folder.

Historically, the Veteran filed her initial claim for service 
connection in June 2006, prior to service separation.  Service 
connection was granted for right knee disabilities in October 
2006.  The RO assigned a 20 percent rating for limitation of 
flexion of the right knee, and a 10 percent rating for a 
disability characterized primarily as degenerative joint disease, 
but rated in combination with instability, effective from the 
date of claim.  The Board finds that this second disability was 
mischaracterized, as degenerative joint disease is rated based on 
limited or painful motion, and VA regulations provide that 
evaluation of the same disability under various diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (2010).  Rather, as corrected in a 
May 2008 rating decision, the second right knee disability is 
properly characterized and rated as right knee instability.  

The original rating decision, issued in October 2006, found that 
the second disability (now characterized as instability of the 
right knee) was 10 percent disabling prior to service.  The Board 
does not find sufficient support for this assessment of pre-
service degree of disability, but instead finds, as will be 
explained in the body of this decision, that the degree of 
impairment was not more than slight at all times.  Regardless, in 
March 23, 2010, the RO restored the 10 percent rating for 
instability, effective back to August 9, 2006, the effective date 
of service connection.  The RO denied a rating in excess of 10 
percent.  The Veteran still seeks a higher rating.  Thus, the 
issue before the Board is characterized as entitlement to a 
rating in excess of 10 percent for instability of the right knee.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
recurrent subluxation or lateral instability that is not more 
than  slight.  

2.  The Veteran's limitation of flexion of the right knee was 
rated as 20 percent disabling beginning August 9, 2006, based on 
limitation of flexion to 25 degrees.

3.  A VA examination in March 2008 disclosed improvement in the 
Veteran's limitation of motion of the right knee; it disclosed 
that she had no limitation of extension and limitation of flexion 
to 125 degrees; flexion did not more nearly approximate 
limitation to 30 degrees.

4.  In May 2008, the RO issued a rating decision proposing to 
reduce the rating for the Veteran's limitation of flexion of the 
right knee to 10 percent, and informed the Veteran of the 
proposal and that she would be afforded a period of 60 days to 
submit evidence showing why the rating should not be reduced.

5.  In the September 2008 rating decision on appeal, the rating 
for the Veteran's limitation of flexion of the right knee was 
reduced to 10 percent, effective December 1, 2008.

6.  Since the September 2008 rating decision, the disability has 
not been manifested by more than limitation of flexion to 45 
degrees; extension has not been limited and the disability has 
not been productive of locking.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a right knee disability on the basis of instability or 
subluxation have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2010).

2.  Prior to December 1, 2008, the impairment of the right knee 
other than instability and subluxation did not warrant more than 
a 20 percent rating; the disability rating was properly reduced 
to 10 percent, effective December 1, 2008; and the disability has 
not warranted more than a 10 percent rating during the period 
beginning December 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a rating in excess of 10 percent for her right 
knee limitation of flexion and a rating in excess of 10 percent 
for right knee instability.  She also seeks restoration of the 20 
percent rating awarded in October 2006 and discontinued effective 
December 1, 2008, for limitation of flexion of the right knee.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The Veteran was provided VCAA notice, including notice as to the 
disability rating and effective date elements in a letter mailed 
in December 2007 in relation to her claim for an increased rating 
filed in November 2007, and in a letter mailed in May 2008 in 
which the reduction of both ratings for instability and 
limitation of flexion was proposed.  Both of these letters were 
mailed prior to the rating decision that decreased the ratings 
for the right knee effective December 1, 2008.  To the extent 
that the Veteran was arguably not provided complete notice until 
after the initial adjudication of the claim, the Board finds that 
there is no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims in March 2010.  There is no 
indication in the record or reason to believe that any ultimate 
decision of the originating agency on the merits of the claims 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board further notes that service treatment records and all 
available post-service medical evidence identified by the Veteran 
have been obtained.  In addition, the Veteran has been provided 
VA examinations in response to her claims.  The examination 
reports adequately addressed all relevant factors.  Neither the 
Veteran nor her representative has identified any outstanding 
evidence that could be obtained to substantiate the claims.  The 
Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Each disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).  Traumatic arthritis is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2010).

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent rating 
if flexion is limited to 45 degrees; a 20 percent rating if 
flexion is limited to 30 degrees, and a 30 percent rating if 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating if extension is limited to 10 degrees; a 20 percent rating 
if extension is limited to 15 degrees; a 30 percent rating if 
extension is limited to 20 degrees; a 40 percent rating if 
extension is limited to 30 degrees, and a 50 percent rating if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements. In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2010).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg) may be assigned for disability of the same joint.  VAOGCPREC 
9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In July 2000, prior to entrance to active duty, the Veteran 
underwent right knee arthroscopy for anterior cruciate ligament 
(ACL) repair and partial lateral and medial meniscectomies.  
Although she recovered and received a waiver to enter service, 
she maintains that she developed problems with the knee during 
the rigors of AIT training.  Her DD 214 indicates that she has a 
parachute badge and had three weeks of airborne training; 
however, her MOS was food service operations.  

The Veteran filed her original claim for service connection in 
July 2006, prior to separation from service.  Service connection 
for the Veteran's right knee disabilities was granted in an 
October 2006 rating decision.  As discussed earlier in this 
decision, right knee limitation of flexion was assigned a 20 
percent rating, effective August 9, 2006, the day following 
separation from service.  In November 2007, the Veteran sought an 
increased disability rating for her right knee.  In May 2008, the 
RO proposed a reduction of the rating for limited flexion of the 
right knee, to 10 percent, and effectuated this reduction, 
effective December 1, 2008, in a September 2008 rating decision.  
The instant appeal ensued.  

Although the claim related to right knee instability initially 
started as a claim for restoration of a 10 percent rating based 
on the initial reduction by the RO in September 2008 rating 
decision, as noted in the introduction of this decision, the 
current claim before the Board is one for a rating in excess of 
10 percent, at all times during the rating period.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.

VA examination performed in September 2006 included a review of 
the claims folder, which at that time primarily consisted of the 
Veteran's written contentions and the service medical records.  
The Veteran detailed her preservice ACL injury and surgical 
repair.  She reported that she obtained a waiver, entered service 
and worked in food services.  She reported that she began having 
pain, recurrent subluxation and swelling during AIT training.  
She noted that she was given a profile for running with an ace 
bandage and some ice.  She described baseline pain of 4/10 with 
aggravation to 8/10 caused by weight bearing, walking or 
prolonged sitting or standing.  The knee reportedly gives way, 
swells and is unstable but does not lock.  Both knees are 
fatigued and lack endurance.  She treated the knee with a brace 
and over-the-counter medications.  

Physical examination revealed no knee deformity.  The right knee 
had effusion on the lateral aspect of the patella and was tender.  
McMurray test was positive for meniscal tear.  Lachman's testing 
was normal.  Range of motion was 0 degrees extension with severe 
pain, flexion was 0 to 25 degrees and the kneecap moved out of 
place so range of motion was not continued.  Diagnosis was 
traumatic joint disease of the right knee.  MRI of the right knee 
showed postoperative changes without evidence of acute 
abnormality.  

Based on that examination report, the Veteran was awarded a 20 
percent rating for limited flexion under DC 5260 from the 
effective date of service connection.  

In September 2006, the Veteran reported in an unrelated VA 
examination that she did well in AIT training and did not want to 
get out of the military until she got to Korea and began having 
interpersonal problems, became unhappy with her assignment, and 
felt homesick.  She decided to get out of service when she was 
informed at the last minute that she was going to be sent to Iraq 
rather than back to the States.  She reported that she was 
currently unemployed, treating her time off as a vacation.  She 
reported she was being selective, not wanting to take just any 
job because she was planning on starting school in January.  She 
described no major problems and noted her joint pains were mild.  

Salisbury VA Medical Center (VAMC) treatment records show that 
the Veteran reported for treatment of bilateral foot and right 
knee pain in October 2007.  She could flex the knee to 110 
degrees.  There was no edema and peripheral pulses were intact 
and symmetric.  There was some right quadriceps atrophy.  Noting 
the recent negative X-ray, the examiner recommended quadriceps 
strengthening exercises and only occasional NSAID use.  

The Veteran was afforded an additional VA examination for the 
right knee in March 2008 at the Salisbury VAMC.  The examiner 
reviewed the available local medical records and remote data, but 
it was noted that the claims folder was not requested.  A 
personal medical history, consistent with that in the documented 
record, was reported by the Veteran.  She reported currently that 
the disease was getting worse.  She wore a knee brace at times.  
The condition was aggravated by prolonged standing.  She had not 
missed any work in the past year and could complete all of her 
activities of daily living.  She reported no deformity or giving 
way, but noted instability, pain, stiffness and some weakness.  
She reported no actual dislocation but noted that if she pivots 
it feels like the knee is coming out of the joint.  There were no 
locking episodes but there were effusion and swelling.  She could 
stand for no more than two hours and could only walk for a mile 
if she had to do so.  

Physical examination revealed a normal gait and no evidence of 
abnormal weight bearing.  There was no abnormal appearance of the 
right knee.  There was crepitation but no clicks or snaps, 
grinding, instability, or abnormality of the patella, meniscus, 
tendon or bursa.  Flexion was 0 to 125 degrees, with pain at 125 
degrees.  Extension was to 0 degrees.  There was no additional 
loss of motion with repetitive use.  A September 2007 X-ray study 
disclosed no acute disease, with joint space well-maintained, no 
fracture or dislocation, and normal patellofemoral joint.  The 
diagnosis was right knee patellofemoral syndrome and right knee 
injury, postoperative, preceding military service.  

In a separate VA examination in March 2008, the Veteran reported 
that she was working as a greeter at Wal Mart and had held that 
job for the past three weeks.  Prior to that time, she was a 
security guard for a year and a half.  

Based on this evidence, the RO issued the May 2008 rating 
decision proposing to reduce the rating for limitation of flexion 
of the right knee from 20 to 10 percent based on improvement.  

A report of a private MRI of the right knee dated in August 2008 
shows an impression of post ACL reconstruction with grossly 
intact appearing ACL graft and postoperative changes of the 
patellar tendon.  A prior partial medial meniscectomy was 
suspected.  Possible apical tear of the posterior horn of the 
lateral meniscus and mild medial compartment chondral thinning 
were also noted.  

In September 2008, the Veteran reported that, based on the above 
MRI, her primary care provider was suggesting surgery.  

Records from the VAMC in Las Vegas show that in August 2008, the 
Veteran reported ongoing pain at an orthopedic consultation.  She 
was able to ambulate and demonstrated full weight-bearing.  There 
were good motor strength and no effusion or swelling.  Tone was 
intact and quadriceps tendon was intact.  Range of motion was 
full and McMurray's test was positive bilaterally.  The recent 
MRI was reviewed.  The assessment was meniscus tear.  She was 
referred to an orthopedist.  Subsequent treatment records reveal 
that the Veteran contacted the provider and disagreed with his 
finding of full weight bearing.  He noted in April 2009 that a 
knee sleeve was given at the previous visit but did not change 
his findings.  

In May 2009 correspondence, the Veteran reported that she was 
wearing a brace, had limited flexibility, instability, and was 
taking naproxen daily for pain.  

The Veteran underwent a VA orthopedic consultation in September 
2009.  The orthopedist noted range of motion of 0 to 140 degrees 
without pain.  There was X-ray evidence of minimal medial joint 
space narrowing.  The assessment was right knee pain, possible 
instability mainly medial and anterior but cannot rule out ACL 
instability.  The examiner noted a lateral meniscus tear could 
not be ruled out, but no mechanical symptoms laterally.  He 
concluded by saying, "Doubt this is significant."  The examiner 
recommended continued conservative treatment and arthroscopy only 
if this failed, because she likely would not get significant 
relief if the majority of the pain is patella related or early 
DJD.  

A report of VA orthopedic evaluation dated in January 2010 
reveals a complaint of ongoing right knee pain.  The examiner 
reviewed the claims folder.  The Veteran reported that she had 
preservice surgery on the right knee and experienced renewed 
problems after making five airborne jumps in service.  X-rays 
from June 2008 showed slight medial compartment narrowing.  
Current symptoms included pain daily at a level of 5/10, some 
weakness and some instability feeling or giving way, occasional 
stiffness, no deformity and occasional locking.  There were 
reported lack of endurance, occasional effusion, swelling and 
kneecap instability.  Treatment consisted of rest and Naproxen, a 
knee brace, elevation and ice with flare-ups.  Pain during flare-
ups was a 9/10, and the flare-ups lasted up to two days and were 
caused by pivoting.  She could walk a mile with pain but could 
not run.  She reported having to give up sports and being 
occupationally limited.  She described at least a moderate affect 
on her daily activities.  She was not using a brace at the 
examination.  She could stand 10 to 15 minutes before having 
pain.  On examination, there was no joint effusion but there was 
tenderness in the right medial margin and the lateral margin.  
She lacked 11 degrees full extension and could flex to 120 
degrees with pain at that point.  The examining physician found 
no significant instability of the ligaments.  There was just 
slight laxity of the ACL which was considered very good.  
McMurray's test was negative.  The diagnosis was status post 
internal derangement of the right knee now with chronic pain and 
beginning degenerative disease of the knee.  

Additional treatment records show physical therapy evaluation in 
March 2010.  She voiced complaints of pain in the right knee, 
describing intermittent pain during daily ambulation.  Pain was 
1/10 at the examination.  Range of motion of the right knee was 
full extension to slight limitation of flexion.  Right quad 
strength was 4- to 4/5 as compared to 5/5 on the left.  Gait was 
normal.  The assessment was degenerative joint disease of the 
right knee with past ACL repair.  She reported slight pain during 
prolonged upright activity and during exercise in the gym.  The 
examiner recommended exercises for the gym including stationary 
bike, stair climber, hamstring curls and light leg presses.  She 
was told to work within pain tolerance level and to use ice to 
control pain and swelling as needed.  She was to work at home and 
contact the physical therapy unit as needed.  

During her Travel Board hearing, the Veteran testified that she 
had right knee swelling every day.  She stated that the knee was 
unstable particularly if she moved the wrong way.  She reported 
that her right knee was bigger than her left knee.  She stated 
that she has been told she may need a total knee replacement.  
She stated she was working at a job which involved security, 
performing computer work.  She stated she was not out on the 
floor, just sitting and typing.  She reported she experiences 
pain while sitting.

Rating for Instability or Subluxation of the Right Knee

As to the right knee instability during the entire appeal period, 
the VA examinations showed no more than slight recurrent 
subluxation and lateral instability.  Thus, an increased rating 
could not be supported based on DC 5257 which provides ratings of 
20 and 30 percent for moderate to severe recurrent subluxation or 
lateral instability respectively.  The medical record is replete 
with reference to no more than slight recurrent subluxation or 
lateral instability.  To review, mild laxity was noted in 
September 2009 orthopedic consultation, no significant 
instability was found during January 2010 examination.  March 
2008 examination disclosed no instability.  In September 2006, 
the knee cap moved out of place with range of motion but the knee 
was considered stable.  

The manifestations of the right knee instability do not warrant 
an increased under any applicable diagnostic code.  The Veteran 
retains the ability to perform activities of daily living and to 
carry out daily activities, albeit with reported difficulty.






Rating for Other Impairment of the Right Knee

During the entire appeal period, the VA examinations showed no 
ankylosis, thus, an increased rating could not be supported based 
on DC 5256 which provides ratings from 30 to 60 percent for 
ankylosis.  As to the time period from December 1, 2008, to the 
present, even after repetitive motions, the Veteran has had 
useful flexion to greater than 45 degrees.  Therefore, more than 
a 10 percent rating is not warranted on the basis of limitation 
of flexion.  Moreover, there is no consistent showing of 
limitation of extension which could support a separate 
compensable rating under DC 5261.  Specifically, although there 
was an isolated finding of limited extension of -11 degrees noted 
in the January 2010 compensation examination, the overwhelming 
medical evidence, both before and after the January 2010 
examination, shows no limitation in extension.  Thus, the Board 
concludes that a separate compensable rating is not warranted on 
the basis of limitation of extension.  

There is no objective evidence of locking.  In addition, none of 
the examinations has disclosed effusion.  Therefore, a 20 percent 
rating is not warranted under DC 5258.

The manifestations of the right knee disability do not warrant an 
increased or separate rating under any applicable diagnostic 
code.  The Veteran retains the ability to perform activities of 
daily living and to carry out daily activities, albeit with 
reported difficulty.

The Board notes that certain considerations apply when an 
examination report indicates that there has been improvement in 
service-connected disability.  See 38 C.F.R. § 3.344(a), (b).  
Those considerations are applicable to ratings which have 
continued for long periods at the same level (five years or 
more), but they do not apply to disabilities which have not 
become stabilized and are likely to improve.  38 C.F.R. § 
3.344(c).

Here, the Veteran's 20 percent rating was in effect from August 
9, 2006, through November 2008, a period of less than five years.  
The provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings, therefore, do not apply.  It 
is only required that an improvement in the disability be shown 
to support the reduction.  As discussed above, the evidence of 
record at the time of the rating decision reducing the rating 
clearly demonstrated that the limitation of flexion to 125 
degrees justifying the finding that the 20 percent rating had 
improved to the point that the Veteran had no limitation of 
flexion of 25 degrees.  While she had significant limitation of 
flexion, as discussed above, the extent of limitation of flexion 
does not warrant more than a 10 percent rating based on the March 
2008 examination and subsequent medical evidence.

The Board also notes that certain considerations apply when 
reduction in the evaluation of a service-connected disability is 
contemplated.  If the contemplated lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore and 
must be given 60 days to present additional evidence to show that 
compensation payments should be continued at the present level.  
See 38 C.F.R. § 3.105(e) (2010).

Here, the Veteran's combined disability rating of 50 percent, 
effective from August 2006, was decreased to 40 percent effective 
December 1, 2008, by the reduction of the rating assigned for the 
right knee disability.  (This overall rating did not change with 
the restoration of the right knee instability rating.)  Because 
that lower evaluation did result in a reduction or discontinuance 
of compensation payments, the provisions of 38 C.F.R. § 3.105(e) 
do apply.  Here, the record reflects that the Veteran was given 
proper notice in a May 2008 proposed rating action, including the 
overall combined rating reduction, and that the reduction was 
accomplished in a September 2008 rating decision, effective 
December 1, 2008.  The Veteran was given the opportunity to 
respond.  Thus, the RO complied with the provisions of 38 C.F.R. 
§ 3.105(e).

The Board has considered whether additional compensation is 
warranted under the DeLuca factors.  In this case, VA examiners 
have consistently found no additional limitation of function due 
to pain, weakness, fatigability or incoordination even after 
repetitive motion.  The Board concludes that a higher rating 
based on those factors is not warranted. 

The Board has considered the Veteran's contentions as to pain and 
limitations caused by the disabilities.  The Board notes that the 
Veteran is competent to offer testimony as to her pain and 
limitations and although it notes some inconsistencies in her 
reporting, the Board does not find her testimony inherently 
incredible.  Nonetheless, her assertions are outweighed by the 
medical evidence as to the degree of disability.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability at issue is inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the available schedular evaluations for the 
service-connected disabilities at issue are adequate.  All of the 
Veteran's symptoms and functional impairment are contemplated by 
the schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.



ORDER

Entitlement to a rating in excess of 10 percent for right knee 
instability or subluxation is denied.

Entitlement to a rating in excess of 10 percent for right knee 
impairment (other than instability and subluxation), to include 
restoration of a 20 percent rating as of December 1, 2008, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


